DETAILED ACTION

Primary Examiner acknowledges Claims 1-20 are pending in this application as originally filed on July 2, 2019. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-16, drawn to a suction control valve assembly, classified in A61M 11/02, 16/0012, 16/127.
II. Claims 17-20, drawn to a method for controlling suction through a catheter, classified in A61M 16/0463, 2039/0009.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the apparatus as claimed can be used to practice another and materially different process as the features of “controlling suction through a catheter” are not a part of the claim listing of the apparatus - “a suction control valve assembly”.  
Although it is clear Applicant recites a feature within the apparatus “a housing having an interior cavity; a pathway disposed within the interior cavity of the housing, the pathway having a first conduit segment and a second conduit segment; an access opening extending to the pathway and arranged between the first conduit segment and the second conduit segment” the breadth and scope of this feature does not explicitly correlate to a “catheter” as claimed in the method or the conventional style of “suction catheter” as disclosed in the Figures and described in the original specification as filed. 
 In particular, a reading of the limitations of the currently claimed apparatus appears to correlate to prior art Sladek (4,951,661). Sladek discloses a suction control valve assembly (“gas flowing through the ventilator hose and the first and second ports of the three port coupler creates Venturi suction that draws medication mist out of the nebulizer through the passage” Column 6, Lines 55-60; “Pressurized air 38 connected to the inlet 29 of nebulizer 25 produces a mist of liquid medication contained in the bowl of an ordinary nebulizer 25 by venturi action.” Column 4, Lines 10-15; “Quick-connect Adapter Valve For Connecting Nebulizer And Fluid Ventilator Hose” Title) comprising: a housing (19, best seen Figures 5 and 6, “a standard T connector 19” Column 3, Lines 60-70) having an interior cavity (defined as the area interior to 19 having arrow 38 - “Pressurized air 38 connected to the inlet 29 of nebulizer 25 produces a mist of liquid medication contained in the bowl of an ordinary nebulizer 25 by venturi action.” Column 4, Lines 10-15); a pathway (defined by the passage of air/gases from  35/36 and 23 - “an opening 23 in a standard T connector 19 which. Ports 22 and 24 of T connector 19 engage ends of sections 35 and 36 of an inspiratory hose of a ventilator used to aid breathing of hospital patients.” Column 3, Lines 60-70) disposed within the interior cavity (defined as the area interior to 19 having arrow 38) of the housing (19), the pathway (defined by the passage of air/gases from 35/36 and 23) having a first conduit segment (35) and a second conduit segment (36); an access opening (23) extending to the pathway (defined by the passage of air/gases from 35/36 and 23) and arranged between the first conduit segment (35) and the second conduit segment (36) ; a resilient valve member (9, “A movable, planar valve plate 9” Column 3, Lines 30-35) being coupled to and enclosing the access opening (23) of the pathway (defined by the passage of air/gases from 35/36 and 23); and an actuator (defined by the operation of 16 to compress the coil spring 17, “compression coil spring 17 is disposed around vertical shaft 8 and is anchored against the lower edge of hub 10 and the upper edge of hub 18, thereby urging spokes 16, and hence shaft 8 and valve plate 9, downward so that adapter valve 1 is normally closed. The assembly including spokes 16 and vertical shaft 8 act as a valve lifter.” Column 3, Lines 50-60; “The upper edges of section 26 of the nebulizer 25 engage the lower surfaces of spokes 16, pushing shaft 8 and valve plate 9 upward, as indicated in FIG. 6.” Column 4, Lines 5-15) coupled to the valve member (9, via 8) , wherein the actuator (defined by the operation of 16 to compress the coil spring 17) is moveable to elastically deform the valve member (9) from a first position (best seen Figures 2 in solid lines and 5, where 26 is not inserted), where the pathway (defined by the passage of air/gases from 35/36 and 23) is occluded by the valve member (9), toward a second position (best seen Figure 2 in phantom and 6, where 26 is inserted), where the pathway (defined by the passage of air/gases from 35/36 and 23) is not occluded by the valve member (9).
By the disclosure of Sladek it is clear the features of “a suction control valve assembly” are met, as the orientation of Sladek provides for “suction” of medicament into the housing through the access opening wherein the operation “creates Venturi suction that draws medication mist out of the nebulizer through the passage” Column 6, Lines 55-60.  The control of the valve member (9) which permits this “Venturi suction” is directed by the application of the nebulizer (25), wherein “The upper edges of section 26 of the nebulizer 25 engage the lower surfaces of spokes 16, pushing shaft 8 and valve plate 9 upward, as indicated in FIG. 6” (Column 4, Lines 5-15) to permit the “Venturi suction” and the removal of the nebulizer (25), wherein the “compression coil spring 17 is disposed around vertical shaft 8 and is anchored against the lower edge of hub 10 and the upper edge of hub 18, thereby urging spokes 16, and hence shaft 8 and valve plate 9, downward so that adapter valve 1 is normally closed. The assembly including spokes 16 and vertical shaft 8 act as a valve lifter.” (Column 3, Lines 50-60).  In this action, the claimed first position whereby the valve member occludes the access opening is the normal configuration wherein the nebulizer (25) is not in operational position, and the claimed second position whereby the valve member is not occluding the access opening is the configuration wherein the nebulizer (25) is in operational position.   
Consequently, the suction action of Sladek is utilized to administer nebulized gases to the patient; whilst, in contrast the conventional operation of a suction catheter is for the purpose of removing septum or as stated in Applicant’s disclosure “to aspirate fluid or secretions (e.g., mucus, secretions, blood, foreign particles, etc.) from the patient's airway.” (Para 0003). 
Applicant is reminded, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Additionally, Applicant is reminded, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In each of these cases, as the claimed invention does not describe the mode or manner by which the “suction control valve assembly” or the “method for controlling suction through a catheter” operate in a recitation that is coextensive and exclusive which preclude the application of a restriction requirement. 
Therefore, it is unequivocally clear the apparatus as claimed can be used to practice another and materially different process - where the apparatus can be utilized for the administration of gases and the method can be utilized for the aspiration of fluids.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Different Classification: Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required because the inventions have acquired a separate status in the art in view of their different classification, restriction for examination purposes as indicated is proper.
Divergent Subject Matter: Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required because the inventions have acquired a separate status in the art due to their recognized divergent subject matter, restriction for examination purposes as indicated is proper.
Different Search: Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required because the inventions require a different field of search (see MPEP § 808.02), restriction for examination purposes as indicated is proper.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNETTE F DIXON whose telephone number is (571)272-3392. The examiner can normally be reached M-F 9-5 EST with flexible hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra D Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANNETTE FREDRICKA DIXON
Primary Examiner
Art Unit 3782



/Annette Dixon/Primary Examiner, Art Unit 3785